      Case 2:18-cv-00063-DGC Document 164 Filed 11/26/19 Page 1 of 5



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ MOTION IN
12                                                      LIMINE TO PRECLUDE
      v.                                                EVIDENCE OR THE USE OF
13    GPS Insight, LLC; Robert J. Donat,                TERMS RELATED TO DISMISSED
      Individually and as Trustee of The                CLAIMS
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            Defendants request an order in limine as follows:
18            Precluding Plaintiff from offering argument, testimonial or documentary
              evidence, or using phrases associated with claims and issues previously
19            resolved by the Court. This includes references to sexual harassment of
20            Ms. Lisson including quid pro quo behavior, retaliation against Mr. Thacker
              and Ms. Lisson for objecting to sexual harassment including the quid pro
21            quo behavior, actions taken and statements made against Mr. Thacker for
22            being associated with Ms. Lisson and objecting to the sexual harassment
              and quid pro quo behavior, and Ms. Lisson’s knowledge of relevant
23            documents unproduced by Defendants. Plaintiff shall additionally be
              precluded from offering the following exhibits: Exhibits 12, 83, 106, 118,
24            and 136.
25
              As detailed below, the Court has resolved several legal issues through pre-trial
26
     rulings. Plaintiff nevertheless intends to offer evidence on these issues. The Court should
27
     preclude him from doing so.
28

     CORE/3505308.0002/156250350.1
         Case 2:18-cv-00063-DGC Document 164 Filed 11/26/19 Page 2 of 5




 1            Title VII
 2            The Court previously granted summary judgment on Plaintiff’s Title VII and Fair
 3 Credit Reporting Act claims. (Docs. 151, 162) The remaining claims for trial are tortious
 4 interference with contract, intrusion upon seclusion, false light, and defamation.
 5            Plaintiff’s portions of the proposed pretrial order reveals that they intend to offer
 6 testimony and exhibits that are only relevant to these dismissed claims. Joint Pretrial
 7 Order § D(1)(a) (plaintiff contends Donat’s wrongful motive for tortious interference was
 8 “his desire to continue his harassment of Ms. Lisson”) For example, Plaintiff discloses
 9 that Kristin Lisson will testify regarding Robert Donat’s alleged “continued sexual
10 harassment of her including quid pro quo behavior, the actions taken and statements made
11 against Mr. Thacker for being associated with Ms. Lisson and objecting to the sexual
12 harassment . . . .” Joint Pretrial Order § E(b). Other witnesses’ anticipated testimony
13 relates to the Title VII claim and uses Title VII buzz words. Joint Pretrial Order § E(d),
14 (e), (f), (g), (h), (m). Plaintiff likewise lists evidence that would only have been relevant
15 (if at all) to a Title VII claim, such as the email in which Kristin Lisson first makes a
16 complaint – sent three days after Plaintiff was terminated. (Ex. 83). These are the precise
17 legal theories and evidentiary issues the Court resolved through summary judgment.1
18 (Doc. 151 at 3-20, Doc. 162 at 2-4)
19            Plaintiff is precluded from re-litigating issues already resolved by the Court’s
20 summary judgment ruling and ruling on the motion to reconsider the same. Arguments,
21 phrases, and evidence pertaining to the Title VII claim are not relevant to any element of
22 a claim to be tried, and such references will only confuse the jury as to the issues, and
23
24   1
       Similarly, Ms. Lisson recently testified at a state court hearing that she supposedly
25   complained about harassment to Jason Walker prior to March 9, 2019, despite her
     testimony in this case that she did not complain about harassment until March 9, 2019.
26   The Court has already resolved this precise issue. (Doc. 151 at 9:26-10:4 (noting Ms.
     Lisson’s testimony that she “actually made [her] complaint on March 9” . . . .). Her
27   complaints to a supervisor, however, would only have been relevant to the Title VII claim.
     Such testimony has no bearing on any element of a claim or defense regarding the tortious
28   interference claim against Rob Donat.
                                                    2
     CORE/3505308.0002/156250350.1
      Case 2:18-cv-00063-DGC Document 164 Filed 11/26/19 Page 3 of 5




 1 waste time. FRE 402, 403. Further, use of Title VII buzz-phrases will unfairly prejudice
 2 Defendants because the terms are so charged, such as “harassment” or “quid pro quo.”
 3 Indeed, Plaintiff has made clear he hopes to inflame the decision-maker such that the case
 4 will be decided on such an improper basis. (Plf.’s Mot. for Reconsideration (Doc. 153 at
 5 5), claiming Donat should have stopped his alleged pursuit of Lisson without her having
 6 to complain, but that “such is rarely the case for rich, unscrupulous men, as recent national
 7 events have made clear.”).
 8            Discovery Disputes
 9            The Court has resolved numerous discovery disputes in this case. Most recently,
10 the Court ruled that Defendants were not required to produce certain text messages
11 between Rob Donat and Kristin Lisson, in part because Plaintiff had not properly
12 requested them under the discovery rules. (Doc. 161 at 4-5) Nevertheless, Plaintiff has
13 listed Ms. Lisson to testify about her “knowledge of documents unproduced by
14 Defendants . . . .” Plaintiff has additionally listed exhibits and issues that suggest he is
15 going to argue that Defendant destroyed documents after it knew litigation was likely.
16 See Exs. 112, 116 (litigation hold letters); Pretrial Order § D(1)(p) (making same
17 argument as was addressed in Doc. 152 at p.4 § III and p.8 § II that there was supposedly
18 spoliation of a sales policy) Plaintiff elected not to pursue the Court’s direction to file a
19 motion if he believed there had been spoliation. (Doc. 155 at (2) (resolving issues raised
20 in Doc. 152)) Defendants have produced everything they were required to whether under
21 the MIDP Order or this Court’s subsequent discovery dispute orders.
22            The Court ruled there are no “documents unproduced by Defendants,” only
23 documents not properly requested by Plaintiff. Plaintiff is precluded from arguing
24 otherwise or adducing contrary testimony. Nor is such testimony relevant. FRE 402.
25 Rather, such evidence/argument only seeks to incorrectly imply that Defendants engaged
26 in misconduct in this case and have the jury decide the case based on that improper
27 premise. It is therefore unfairly prejudicial and seeks to inflame the jury. FRE 403.
28
                                                 3
     CORE/3505308.0002/156250350.1
      Case 2:18-cv-00063-DGC Document 164 Filed 11/26/19 Page 4 of 5




 1 Statement of Conferral
 2            Undersigned counsel certifies that they have in good faith conferred with opposing
 3 counsel in an effort to resolve the disputed evidentiary issues that are the subject of the
 4 motion.
 5            RESPECTFULLY SUBMITTED this 26th day of November, 2019.
 6
                                                        STINSON LLP
 7
                                              By:       /s/ Stefan Palys
 8                                                      Carrie M. Francis
                                                        Stefan M. Palys
 9                                                      Michael Vincent
10                                                      1850 North Central Avenue, Suite 2100
                                                        Phoenix, Arizona 85004-4584
11
                                                        SCHNEIDER & ONOFRY, PC
12
                                              By:       /s/ Timothy B. O’Connor [with permission]
13
                                                        Timothy B. O’Connor
14                                                      365 East Coronado Road
                                                        Phoenix, Arizona 85004
15
                                                        Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
     CORE/3505308.0002/156250350.1
      Case 2:18-cv-00063-DGC Document 164 Filed 11/26/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on November 26, 2019, I caused the foregoing document to
 3 be filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on November 26, 2019, a courtesy copy was e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      /s/ Joanne McClearn
20
21
22
23
24
25
26
27
28
                                                    5
     CORE/3505308.0002/156250350.1
